Citation Nr: 0615001	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of status 
post anterior mandibular ostectomy, also claimed as 
osteotomy.

2.  Entitlement to service connection for headaches, 
secondary to residuals of status post anterior mandibular 
ostectomy, also claimed as osteotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1972 to July 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
from rating actions of the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
above claims.  

In August 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of the hearing has been associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  A jaw or dental disorder was not noted at the time of 
entry into active duty, and the veteran is presumed to have 
been in sound condition.  

2.  The evidence of record establishes that mandibular 
disorder clearly and unmistakably existed prior to service.

3.  The evidence of record establishes that a mandibular 
disorder increased in severity during service.  

4.  The presumption of soundness has not been rebutted.

5.  The veteran has residuals of an anterior mandibular 
ostectomy, also claimed as osteotomy, that was performed 
during his period of active service.

6.  Headaches are caused by the veteran's residuals of status 
post anterior mandibular ostectomy, also claimed as 
osteotomy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
status post anterior mandibular ostectomy, also claimed as 
osteotomy, have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The criteria for entitlement to service connection for 
headaches as being secondary to residuals of status post 
anterior mandibular ostectomy, also claimed as osteotomy, 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of the 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  Specifically, a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in May 2002, June 2002, August 2003, 
and November 2003.  The veteran was told of what was required 
to substantiate his claims for entitlement to service 
connection, and of his and VA's respective duties, i.e., that 
VA would attempt to get any additional records that he 
identified as being helpful to his claim.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.  The RO stated that it was 
giving him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.   
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Since the veteran's claims for entitlement to service 
connection for residuals of status post anterior mandibular 
ostectomy and for headaches, secondary to residuals of status 
post anterior mandibular ostectomy are being granted by the 
Board, as discussed herein, there is no potential effective 
date or disability rating issue that would warrant additional 
notice as to that service connection issues.  The RO shall be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  See Dingess/Hartman, 19 Vet. App. at 473.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant private and VA medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in October 2002, November 2002, and 
March 2004.  The examinations were thorough in nature, based 
upon a review of the veteran's entire claims folder, and 
provided findings that are deemed to be more than adequate.  
Under such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) provide that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306 (2005). Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).



Residuals of status post anterior mandibular ostectomy

The veteran's service medical records reveal that at 
entrance, clinical evaluations of the head, face, and mouth 
were normal.  Dental examination found no defects or 
diseases.  The veteran underwent an anterior mandibular 
ostectomy in June 1973 as a result of an excessive mandibular 
and maxillary vertical overjut that had existed prior to 
service.  No complications were noted.  In June 1974 a bridge 
was placed for missing lower teeth.

Subsequent to service, a letter from P. A. Lines, D.D.S., 
M.S., dated in August 1982, shows that the veteran was first 
treated in August 1981, at which time he had a lower left 
cuspid that was resorbing, and had required root canal 
therapy.  He had  stated that a surgical procedure to correct 
part of a jaw deformity had been attempted while he was in 
the service.  From the scar tissue, the examiner concluded 
this to have been a sub-apical osteotomy.  The examiner 
opined that  either the lower left cuspid was damaged during 
the surgical procedure, or that it was left in such a 
traumatic occlusal state, that it was traumatized to the 
point that root canal therapy was necessary.  In either case, 
the causative agent for the root canal being necessary was, 
either directly or indirectly, the attempt at corrective jaw 
surgery.

A letter from M. D. Hendrickson, D.D.S., dated in June 1983, 
shows that the veteran had been treated for a rather severe 
problem occurring with tooth Number 22, lower left cuspid.  
The tooth's root was resorbing on the distal aspect where 
there was a perforation in the root involving the pulp.  The 
adjacent bone was infected, and the pus was draining through 
a sinus tract in the facial mucosa.  He had been treated in 
September 1981 and October 1981 with calcium hydroxide, and 
then re-evaluated in December 1981.  The treatment had slowed 
the resorptive problem; however, he ultimately may have 
needed this tooth extracted.  It was concluded that this 
problem had been due to surgical trauma incurred by the root 
at the time of the mandibular surgery done in 1974.

A letter from Dr. Lines dated in July 1983 shows that the 
veteran was said to be suffering from mandibular rethrog-
nathism, and that he exhibited a jaw deformity that had 
resulted in a severe malocclusion that made proper 
mastication impossible.  He indicated that the first stage of 
a two stage procedure was performed during his military 
service.  It was very obvious from his remaining malocclusion 
that the second stage or operation was never performed.  The 
mandibular arch was leveled by the first surgical procedure 
but the mandible was never advanced surgically.  Therefore, 
he still had original mandibular retrognathism that was 
evidently scheduled for surgical correction, but never 
corrected.  Because of the maldevelopment of the jaws, a 
situation existed that promoted periodontal disease and 
subsequent early loss of the natural dentition.

Dr. Lines explained that upon loss of the veteran's remaining 
teeth, it would be extremely difficult, if not impossible, 
for him to wear dentures and masticate food because of the 
discrepancy in the size and position of the jaws.  The 
vertical jaw discrepancy was such that he could not 
articulate correctly, and speech was defective.  This 
impairment in speech was most noticeable when he would 
attempt phonation of the sibilants. The anatomical situation 
that was present would not permit him to have undistorted 
speech.  He now demonstrated temporomandibular joint dys-
function in the form of clicking and pain of the joint during 
movement of the mandible.  This could easily degenerate into 
an arthrosis of the joint if the disproportionate jaw was not 
corrected.  Once this occurred, even surgical removal of the 
joint many times could not stop the pain.  Therefore, these 
patients were said to  often be treated the rest of their 
lives, but never cured.

The malocclusion was said to be so severe that conventional 
orthodontic therapy could not attempt to correct the jaw 
discrepancy, but only be used to align the teeth within their 
respective jaws.  He was chronically chewing against the 
palate with the lower incisors due to the jaw 
interrelationship.  This constant pressure on the palatal 
bone of the maxillary incisors would cause bone resorption in 
this area, leading to early loss of teeth.  Because of the 
jaw deformity that exists, once having lost the natural 
teeth, he would be unable to wear upper front false teeth 
without surgery.  The correction of the jaw deformity would 
require surgical repositioning of the mandible. 

A VA examination report dated in July 1983 shows that the 
veteran had a history of elective orthognethic surgery during 
military service in June 1972, for the correction of 
developmental mandibular malocclusion.  Correction of the 
deformity was said to have apparently been satisfactory.  He 
had subsequent post-operative death of two of the three 
bridge abutments with apparently successful root canal 
treatments.  There was also an ensuing foreshortening of the 
roots of tooth Number 28 (external root resorption) most 
likely as a result of the osteotomy.  No root canal therapy 
had as yet been performed on Number 28.  There was a good 
chance this tooth would eventually be lost.

The examiner indicated that it would seem that surgery had 
corrected the original malocclusion, but had possibly 
supplanted it with a new one.  He now had a "tight" bite 
with considerable overbite and strong anterior incisal 
guidance.  Such deep vertical overlapping had been closely 
associated with temporomandibular joint problems.  There was 
grating, popping and clicking of both right and left 
temporomandibular joints.  Both the right and left external 
pterygoid muscles were tender to palpation.  Centric 
occlusion and centric relation appeared to be the same. There 
appeared to be no deviation in closing.  Masticatory function 
appeared adequate at present, as did the existing bridgework.

A letter from Dr. Lines dated in April 2002, shows that the 
veteran had a history of an anterior mandibular osteotomy 
performed in 1973.  This procedure did not correct the severe 
mandibular retrognathism that presented at that time.  Also, 
it most likely led to an early loss of his lower front teeth.  
He was now suffering from myofacial pain dysfunction and 
would have to have a splint constructed to reduce his 
symptoms.  Dr. Lines opined that had the appropriate 
procedure been performed in 1973 instead of the subapical 
osteotomy that was performed, he may not have been having 
these problems at this time.

A letter from Dr. W. A. Gibbons, dated in May 2002, shows 
that the veteran had reported persistent headaches 
originating around the jaw.  Dr. Gibbons opined that these 
continual headaches and myofacial pain dysfunction were a 
result of his anterior mandibular osteotomy in the military 
in 1973.  Intermediate treatment of these headaches was with 
ibuprofen on an as needed basis and treatment for the 
myofacial pain dysfunction was a splint.

In a letter dated in June 2002, Dr. Gibbons opined that due 
to the veteran's anterior mandibular ostectomy to correct his 
retrognathism, his anterior incisors were lost which 
necessitated the placement of two implants prior to 
restoration of the lost teeth.  A three unit bridge was 
constructed which continued to be used at this date. From the 
standpoint of restorative dentistry there was very little 
bone left to place the implants probably due to the surgery 
performed in 1973.

A VA examination report dated in October 2002, shows that the 
veteran was being evaluated for headaches.  In pertinent 
part, the examiner indicated that review of the veteran's 
claims folder reveled that he had a malalignment of the jaw 
that was not completely and successfully treated, at least in 
terms of repositioning.  He has also had an osteotomy.  A 
letter from his dentist suggesting a relationship was 
referenced.  

A VA examination report dated in November 2002, shows that 
the veteran had a history of a mandibular osteotomy 30 years 
earlier, and that since then, he had tooth loss, bone loss, 
and altered sensation in that area.  He was also noted to 
have mild temporomandibular joint syndrome.  The examiner 
added that while bone loss, altered skin sensation, and 
eventual loss of a few teeth can be part of the surgical risk 
of such surgery, it must be noted that in the period of time 
elapsed since the original surgery, it was more likely than 
not that other, local factors could have contributed to the 
situation.  Certainly the surgery would have been a 
contributing factor, but from what the veteran's described, 
he was quite stable when he was discharged, and the 
subsequent symptoms came on gradually through the years.  At 
this time, the area was restored with prosthesis.

A lay statement from the veteran's sister dated in August 
2003 indicated she knew the veteran was left without 
sensation in his lower jaw and was in pain after his military 
surgery.  She related how he had more jaw popping, headaches, 
and a loss of several teeth and bone after the surgery.  She 
added that he had not reported headaches, jaw pain, or jaw 
popping before his military surgery.  She described a 
connection between his disabling headaches, soreness, bone 
and teeth loss and the 1973 surgery.  

A letter from Dr. Lines dated in January 2004, shows that the 
veteran had a history of an anterior mandibular osteotomy 
performed in 1973.  This procedure did not correct the severe 
mandibular retrognathism that presented at that time.  Also, 
it most likely led to an early loss of his lower front teeth.  
He was now suffering from myofacial pain dysfunction and 
would have to have a splint constructed to reduce his 
symptoms.  Dr. Lines opined that had the appropriate 
procedure been performed in 1973 instead of the subapical 
osteotomy that was performed, he would not have been having 
these problems at this time.

In February 2004, the veteran testified at a personal hearing 
before a hearing officer.  He asserted that he had been 
treated for his mandibular condition prior to service.  He 
added that he injured his face during training and then had 
problems with jaw popping and with chewing.  This was 
followed by the surgery and bridge he had placed in 1973.  He 
stated he had problems with the bridge immediately after 
getting out of service and sought to have it repaired.  It 
was after that he started getting the headaches, jaw popping 
and numbness.  He added that a dentist in 1987 told him the 
work in service was incomplete.  He described his current 
symptoms to include headaches, which actually originated from 
the temporomandibular joints and popping.  He also had 
difficulty with numbness and some drooling.

A VA examination report dated in March 2004 shows that the 
veteran's dental records and outside documentation were 
reviewed by the examiner in conjunction with the examination.  
The examiner indicated that in December 1973, the veteran 
underwent an anterior mandibular ostectomy.  According to the 
records there was normal healing without complications.  
Subsequently, several lower teeth were lost (no record of 
this), but in June 1974, the veteran was discharged with a 
satisfactory bridge replacing these teeth.

The examiner commented that as to Dr. Lines' statement that 
the procedure performed was incorrect, he was mistaken.  A VA 
oral surgeon noted that at that time, that was the only 
surgical procedure to fix the problem.  The records annotated 
that the only care provided involved the lower, front 
mandibular area. Consulting with oral surgery and a 
prosthodontist, such procedure would be strictly incidental 
to a late temporomandibular joint problem, certainly not a 
direct cause. This is contrary to Dr. Gibbon's statement that 
there was a direct relationship.  There was no question the 
veteran had temporomandibular joint issues, however, there 
was little likelihood it was due to the surgery provided in 
service.

The examiner did indicate that the other sequelae present 
(loss of bone, teeth, altered sensation, etc.) could be due 
to the surgery.  However, it must be noted that at the time 
of surgery these were all possible, normal sequelae to the 
surgery and one must assume that the veteran had signed a 
consent form delineating all these possibilities.  The 
sequelae, therefore, could be considered normal.  In 
addition, since 1974 the veteran has had extensive dental 
care in the private sector, including implants.  How much of 
his symptoms were due to the original surgery and how much 
was due to treatment afterward could not be judged.  As noted 
previously, the surgery was 30 years ago.  It would seem 
reasonable that if all of these symptoms existed due to the 
surgery, he would long ago have contacted the VA.  In 
visiting with the veteran, he alleged the temporomandibular 
joint symptoms had evolved over a long period of time, and 
for various reasons he felt (or had been told) it was due to 
the surgery.  As noted, the VA professional staff felt such 
surgery was incidental to the development of his current 
temporomandibular joint symptoms.

In a letter dated in December 2004, Dr. Lines supported the 
veteran's contention that inappropriate military dental 
treatment was one of the causative agents to his current 
dental and temporomandibular condition.  Dr. Lines described 
that the subapical  mandibular osteotomy that was performed 
in service not only did not correct the severe mandibular 
retrognathism he presented with at that time, but it most 
likely led to an early loss of lower teeth.  This procedure 
removed bone between teeth to enable movement of a section of 
teeth and alveolus to open his deep bite relationship.  
Studies have shown that these cuts between teeth dramatically 
increase the risk of root resorption of the adjacent teeth 
and periodontal disease and along the cut line if the bone 
fills in with anything less than an ideal pattern.  The fact 
that the veteran lost the teeth in the immediate area of the 
subapical osteotomy but not in other areas confirms 
periodontal damage from that procedure.  There was no 
question that the subapical osteotomy stimulated the abnormal 
occurrence of resorption of tooth Number 22, which was being 
used to anchor a bridge.  Such an occurrence and eventual 
loss of that tooth made necessary the extensive dental care 
in the private sector, including implants.

Dr. Lines opined that the veteran's temporomandibular joint 
dysfunction was indirectly worsened as a result of the 
subapical osteotomy.  The fact that it was not treated in the 
intervening time prior to our correction of the horizontal 
jaw discrepancy advocates that the lack of appropriate 
treatment was conducive to his temporomandibular joint 
issues.  The subapical osteotomy was simply the wrong 
procedure to either correct his temporomandibular joint 
problems or his severe mandibular retrognathism.  There was a 
14-year delay (from 1973 until 1987) in performing the 
appropriate procedure (surgical advancing the mandible), and 
this lack of treatment during this time interval greatly 
contributed to the exacerbation of his temporomandibular 
joint problems.  Opening the bite with the subapical 
osteotomy not only did not correct the problem, but it 
encouraged a centric relation to centric occlusion slide, 
which had been shown to be highly detrimental to the 
temporomandibular joints. 

During his August 2005 personal hearing before the 
undersigned Acting Veterans Law Judge, the veteran asserted 
that he did not have any temporomandibular joint difficulties 
until after the surgery in service.  He indicated that he had 
to have subsequent corrective surgery as a result thereof.  
He described his current symptoms to include headaches, pain, 
numbness, difficulty with enunciating and pronunciation, and 
difficulty eating.

At the time the veteran entered service, no defects of the 
veteran's mandible were noted at entrance.  Therefore, there 
is no examination disclosing defects when the veteran entered 
active duty, and the veteran is entitled to a presumption of 
soundness.

The Board must next determine whether, under 38 U.S.C.A. § 
1111 and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The Board finds that a 
mandible disorder clearly and unmistakably existed prior to 
service.  Initially, the Board notes that the veteran does 
not contest this and in fact has asserted that he had a pre-
existing mandible disorder to some extent prior to his 
entrance into active duty.  Thus, such finding by the Board 
has not been refuted by the veteran.  Regardless, the Board 
must base its determination on more than just the fact that 
the veteran concedes such finding.

The June 1973 hospitalization summary report shows that the 
veteran entered the hospital with a deep vertical overjut of 
maxillary and mandibular anterior teeth, which resulted in 
chronic ulcerations in the hard palate with pain secondary to 
it.  He underwent an osteotomy at that time.  The military 
physician determined that the veteran did not develop the 
excessive mandibular and maxillary vertical overjut in the 
line of duty, but that it existed prior to service.  No 
medical professional has stated otherwise.  The Board finds 
that this medical opinion, along with the veteran's admission 
that he had some sort of jaw problem prior to his entrance 
into service, establish by clear and unmistakable evidence 
that the mandibular disorder existed prior to service.

The question now is whether a mandibular disorder was 
aggravated during service.  If the answer is yes, then the 
presumption of soundness has not been rebutted.  See 
VAOPGCPREC 3-2003 (July 16, 2003) (to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service).  The Board finds that it cannot rebut the 
presumption of aggravation by clear and unmistakable 
evidence.  The service medical records show that the veteran 
had to undergo surgery to relieve pain from the excessive 
mandibular and maxillary vertical overjut due to the 
condition worsening over the last seven years.  Thus, the 
contemporaneous evidence at the time of the surgery shows a 
worsening of the condition.  Further, there is competent 
evidence in the claims file that the veteran developed 
residuals from that surgery, that worsened his condition.  
Therefore, based upon the application of the Office of 
General Counsel opinion, because VA has not been able to 
prove both that the disability clearly and unmistakably 
existed prior to service and was not aggravated in service, 
the presumption of soundness has not been rebutted.  
Accordingly the issue before the Board is whether a 
mandibular disorder was incurred in service.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for residuals of status post anterior mandibular 
ostectomy.  The service medical records have shown that the 
veteran had an anterior mandibular ostectomy during his 
period of active service.  

Subsequent to service, as early as August 1981, Dr. Lines, 
was treating the veteran for a lower left cuspid that was 
resorbing, and had required root canal therapy.  Dr. Lines 
concluded that the damage either occurred during the in-
service surgical procedure, or was indirectly the causative 
agent.  Dr. Lines reiterated his opinion in rather detailed 
analyses in July 1983, April 2002, and January 2004.  In June 
1983, Dr. Hendrickson attributed the veteran's current 
disability to the surgical trauma incurred by the root at the 
time of the in-service mandibular surgery.  In May 2002 and 
June 2002 Dr. Gibbons opined that as a result of the in-
service anterior mandibular ostectomy, his anterior incisors 
were lost necessitating implants and a three unit bridge.  
There was very little bone left which was said to probably be 
due to the in-service surgery.

Similarly, the VA examiner in July 1983 indicated that 
although the in-service mandibular surgery had been performed 
satisfactorily, it seemed that the surgery had corrected the 
original malocclusion, but had possibly supplanted it with a 
new one.  In October 2002, the VA examiner noted that the 
malalignment of the jaw had not been completely and 
successfully treated, at least in terms of repositioning, 
during service.

The Board finds the foregoing opinions to carry substantial 
weight as they represent physicians that have treated the 
veteran on a regular basis over the course of the preceding 
25 years.  Additionally, VA examiners had access to the 
veteran's claims folder in formulating their opinions.  The 
thoroughness and detail of these opinions are found to be 
probative and tend to support the assertions set forth by the 
veteran. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board has also considered the opinion of the VA examiner 
in November 2002 wherein it was concluded that while bone 
loss, altered skin sensation, and eventual loss of a few 
teeth could be part of the surgical risk of surgery, the 
period of time elapsed since the original surgery made it 
more likely than not that other, local factors could have 
contributed to the situation.  The Board recognizes that the 
earliest treatment of record following surgery was in 1981, 
approximately seven years following the surgery.  However, 
the medical evidence at that time, along with the subsequent 
evidence described above, provided a specific etiological 
nexus to service.  Additionally, the VA examiner did concede 
that the surgery would have been a contributing factor.

With regard to the March 2004 VA examiner's opinion, the 
debate as to whether or not the procedure performed in 1973 
was the correct one is at the very least considered to be in 
equipoise.  Both the VA examiner and Dr. Lines provide sound 
reasoning for their opinions.  In this regard, the Board 
finds that the benefit of the doubt is resolved in favor of 
the veteran.  Moreover, the examiner did concede that the 
other sequelae present, such as loss of bone, teeth, and 
altered sensation, could be due to the surgery.

The Board also finds probative the August 2003 lay statement 
from the veteran's sister and the veteran's testimony of 
February 2004 and August 2005.  Their assertions have been 
consistent with the history as provided in the examination 
reports which date back to the date of earliest treatment in 
1981.

After having considered all of the evidence of record, the 
Board concludes that the evidence suggests that the veteran 
currently has residuals of the in-service anterior mandibular 
ostectomy that are manifested as a result of his period of 
active service.  The medical evidence, both during service 
and recently, supports the conclusion that his currently 
diagnosed disorder is of service origin, has been chronic, 
and has continued to the present.  As indicated above, the 
Board is of the opinion that the evidence is at the very 
least in equipoise.  Thus, the benefit of the doubt rule is 
for application; see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2005); and entitlement to service connection for residuals 
of status post anterior mandibular ostectomy is granted.
Headaches, secondary to residuals of status post anterior 
mandibular ostectomy

The veteran's service medical records are negative for any 
objective findings of a disability manifested by headaches.  

Subsequent to service, a letter from Dr. W. A. Gibbons, dated 
in May 2002, shows that the veteran had reported persistent 
headaches originating around the jaw.  Dr. Gibbons opined 
that these continual headaches and myofacial pain dysfunction 
were a result of his anterior mandibular osteotomy in the 
military in 1973.  Intermediate treatment of these headaches 
was with ibuprofen on an as needed basis and treatment for 
the myofacial pain dysfunction was a splint.

A VA examination report dated in October 2002 shows that the 
veteran reported headaches which would occur two to three 
times per week, starting in the area of the anterior portion 
of the ear and spreading to the forehead.  He described that 
both sides were equally affected and the amount of pain would 
tend to vary.  In addition, he noted tenderness and pain in 
the back of his neck and over the temple areas.  Chewing on 
hard foods, like steak, would make it worse, but he was 
unaware of any other factors that he could do to make it 
better.  He would take over-the-counter pain medication which 
seemed to help the pain to a great degree.  He added that he 
had related dental surgery in 1972 or 1973, wherein he did 
not recall his symptoms at that time, but his headaches 
started as a result of that.  

The examiner reviewed of the veteran's claims folder and 
noted that the veteran had a malalignment of the jaw that was 
not completely and successfully treated, at least in terms of 
repositioning, and that he had an osteotomy.  The examiner 
concluded that it was reasonable to relate the veteran's 
headache pain to the appearance of the malalignment of his 
jaw.  These were tension type in nature and at least improved 
with analgesics.

As a result of the decision herein, the veteran is now 
service connected for residuals of status post anterior 
mandibular ostectomy, also claimed as osteotomy.  As noted 
above, he has also been diagnosed as having headaches as a 
result of such disability.  The Board finds that the evidence 
supports the claim for service connection for the current 
headache disability because the medical evidence establishes 
a link between the service-connected residuals of status post 
anterior mandibular ostectomy, also claimed as osteotomy, and 
the current headaches.  

The Board so concludes because the May 2002 letter from Dr. 
Gibbons set forth that the continual headaches and myofacial 
pain dysfunction were a result of his anterior mandibular 
osteotomy in service in 1973.  This opinion was supported by 
the VA examiner in October 2002 wherein he stated that it was 
reasonable to relate the veteran's headache pain to the 
appearance of the malalignment of his jaw.  There is no 
medical evidence of record to refute these opinions.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For these reasons, the Board finds as fact that the veteran's 
headaches are caused, at least in part, by his service-
connected residuals of status post anterior mandibular 
ostectomy, also claimed as osteotomy.  Accordingly, resolving 
any doubt in the veteran's favor, the evidence supports the 
claim for service connection for headaches on a secondary 
basis.


ORDER

Entitlement to service connection for residuals of status 
post anterior mandibular ostectomy, also claimed as 
osteotomy, is granted.

Entitlement to service connection for headaches, secondary to 
residuals of status post anterior mandibular ostectomy, also 
claimed as osteotomy, is granted.


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


